DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 45-51, 53-58, 66-70 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “a three-dimensional polymeric element in a form of a network of microfibers or nanofibers, said polymeric element comprising an electro-responsive polymeric material that undergoes a change in its electronic structure upon application of voltage” and “a therapeutically active agent, incorporate in and/or on said polymeric element and being associated with said electro-responsive polymeric material via electrostatic interactions, to allow release of said agent to said incorporate cells responsively to the application of voltage” as indicated in claim 45 as a whole.
The Examiner has cited Kaplan (U.S. PGPub. No. 20150202351) as the most pertinent prior art reference, which teaches a similar extracellular matrix comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “a change in electronic structure upon application of voltage” and “release of said agent to said incorporate cells responsively to application of voltage”. The identified prior art describes a silk matrix and other pieces of art describe releasing agents indirectly upon delivering voltage, however, the Applicant explicitly claims the application of voltage changing the structure and releasing an agent (as a direct effect). The arguments presented on 10/12/2020 were found persuasive. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794